DETAILED ACTION
This Office Action is in response to the application 16/655,663 filed on 10/17/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been examined and are pending in this application. Claims 1, 10, 13, and 18 are independent.	
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/04/2020, and 02/08/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to claims 1 and 10, the claims calls for a system; however, there is no hardware element found within the claimed system. As recited in the body of the claims, “a communication network,” and   “a [ ] token generating server,” as the system components. One of ordinary skill in the art would understand that a “communication network” is not a hardware, and a ‘server’ could be a software server or hardware server component (see The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, published in 2000); See also Ex Parte Samayamantry (Appeal No. 2011-009967). The disclosure does not define the claimed server to be exclusively hardware. Paragraph [0029], discloses, “in some embodiments, system 104 may be implemented using hardware, software, firmware, and/or any combination thereof,” (emphasis added).
 As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The nominal recitation to a "system" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002). 
The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
As to claims 2-9 and 11-12, the claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1 and 10, the claim recites, in last function limitations, “an IED resource in communication with.” However, in previous limitation recites, “token is associated with access privileges to at least one IED resource,” It is unclear if the “an IED resource” is different IED recourse than IED resource that is previously recited, or the same IED resource. This situation clearly renders the subject matter of claims 1 and 10 indefinite under 35 U.S.C. 112(b) (emphasis added).  
For examination purpose, the Examiner interprets that the IED resources are the same, and it was a mere grammatical error, the limitation should have recited, “the IED resource in communication with.”
As to claims 2-9, 11-12, the claims are dependent from either claim 1 or 10, respectively, and therefore inherit 35 U.S.C. 112(b) issues of the parent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out 
Claims 12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US PAT No. 10,862,825.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US PAT No. 10,862,825, and in view of Palanisamy (“Palanisamy,” US 2019/0356489, filed on 05/17/2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other. The claim of instant application does not recite time of the token that the token is valid or duration time of token. However, one of the oddinary person in the art would know that any token is used have time period, or time period from the initial use of the token. Palanisamy teaches managing token using an expiry date. (Palanisamy: par 0026, 0051, token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiry date can be expressed as a time duration as measured from the time of issuance. A token is to be used during a specific time period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palanisamy with the method/system of the claims of reference patent for (Palanisamy: par 0026, 0051). 
The Examiner suggested the Applicant to file a terminal disclosure as an option, so that double patenting issue is resolved, and a notice of allowance can be issued. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (“Palanisamy,” US 2019/0356489, filed on 05/17/2019), in view of Lee et al (“Lee,” US 2011/0167483, published on 07/07/2011).
As to claim 1, Palanisamy teaches a system to restrict engineering access to an intelligent electronic device (IED) resource in a power delivery system (Palanisamy: pars 0002, 0005-0007, a system and method  for allowing access to resource like secure data, goods and services using access token and authorization process), comprising:
a communication network; a two-party token granting server (Palanisamy: pars 0005-0007, 0024, 0042, the system comprises a processing server  or token service computer, in connection with a first device and second device over network connection) to:
receive a request from a first user, via a client device, for a token to be made available to a second user, wherein the token is associated with access [ ] to at least one IED resource (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, a first user (e.g. a sender) from a first device request a token for allowing a second user (e.g. a recipient) of a second device to render services using the token and under restriction of the token use), and
provide the token to the second user (Palanisamy: pars 0005-0006, 0042, 00056, resource provider computer delivers the generated/obtained token to the recipient (i.e. second user)); and 
an IED resource in communication with the two-party token granting server via the communication network to grant access  [ ] to the second user in response to validating the token of the second user, wherein the first user and second user are different entities (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, 0056, 0056-0057, based on the verification of the issued token, the second user (e.g. the recipient) is allowed to the specific resources that the token is issued upon first user request.)
Palanisamy teaches based on the verification of the issued token, the second user is allowed to the specific resources that the token is issued, as addressed above, but Palanisamy does not explicitly teach access privileges.
However, in an analogous art, Lee teaches  access privileges (Lee: pars 0024-0025, teaches a system and method for a role-based access control using predefined roles that define predefined access privileges to the token data of the group. What the user can do with the tokens within the groups depends on the access privileges, as specified by the token profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of Palanisamy for the benefit of providing a user with a means for using a predefined access privilege associated with user and user’s assigned roles, and controlling user access and user performed function based on the access privileges, as specified by the token profile (Lee: pars 0023-0025). 
As to claim 2, the combination of Palanisamy and Lee teaches the system of claim 1, 
Palanisamy further teaches wherein the two-party token granting server is configured to provide the second user with the token in response a request for the token from the second user after receiving the request from the first user (Palanisamy: pars 0058-0059, user of the second communication device [i.e. second user, recipient] provides a request to use the token stored at the resource provider).
As to claim 3, the combination of Palanisamy and Lee teaches the system of claim 1, 
Palanisamy and Lee further teaches further comprising a list subsystem to generate a user access list that associates each of a plurality of users with one or more roles or permissions with respect to the IED resource (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, allowing users to render services using the token and under restriction of the token use. Lee: pars 0023-0025, 0046-0048, each users is assigned to various roles, and tokens are associated with the user and roles, creating a token profile for controlling access privilege accordingly).
As to claim 4, the combination of Palanisamy and Lee teaches the system of claim 1, 
Palanisamy further teaches wherein the two-party token granting server is configured to generate the token for the second user and generate a signature associated with the token to facilitate validation of at least one of the token and the second user (Palanisamy: par 0079, uses digital signature associated with token ).
As to claim 5, the combination of Palanisamy and Lee teaches the system of claim 1, 
Palanisamy further teaches wherein the token granting server is further configured to determine if the second user receiving the token is authorized to receive the token (Palanisamy: pars 0058-0059, user of the second communication device [i.e. second user, recipient] provides a request to use the token stored at the resource provider).
As to claim 6, the combination of Palanisamy and Lee teaches the system of claim 1, 
Palanisamy further teaches wherein the token granting server is further configured to determine if the first user granting the token is authorized to grant the token (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, a first user from a first device request a token for allowing a second user of a second device to render services using the token and under restriction of the token use),
As to claim 7, the combination of Palanisamy and Lee teaches the system of claim 1, 
Palanisamy further teaches further comprising a data storage to record the token request for the second user made by the first user (Palanisamy: pars 0006, 0024, resource provider computer stores the token, a token service computer can facilitate requesting, determining (e.g., generating) and/or issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers in a repository).
As to claim 8, the combination of Palanisamy and Lee teaches the system of claim 7, 
Palanisamy and Lee further teaches wherein the data storage is further configured to record the access privileges associated with the token provided to the second user (Palanisamy: pars 0006, 0024, resource provider computer stores the token, a token service computer can facilitate requesting, determining (e.g., generating) and/or issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers in a repository.  Lee pars: 0025, 0048, number of roles and the access privileges of each role may be predefined. A token database access manager assigns the token profiles to the user by storing a user-related entry for the user in the token database with the assigned token profiles).
As to claim 9, the combination of Palanisamy and Lee teaches the system of claim 7, 
Palanisamy further teaches wherein the data storage is further configured to record the event data associated with the token being utilized by the second user to access the IED resource (Palanisamy: pars 0056-0058, prior to allowing the second user of the second communication device to use the gift card and/or the token to obtain the resource at the resource provider, the second user is required to authenticate themselves at the resource provider).
As to claim 10, Palanisamy teaches a system to restrict access to an intelligent electronic device (IED) resource in a power delivery system (Palanisamy: pars 0002, 0005-0007, a system and method  for allowing access to resource like secure data, goods and services using access token and authorization process), comprising:
a communication network; a two-party token granting server (Palanisamy: pars 0005-0007, 0024, 0042, the system comprises a processing server  or token service computer, in connection with a first device and second device over network connection) to:
receive a request from a first user, via a client device, for a token associated with access [ ] of at least one IED resource (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, a first user (e.g. a sender) from a first device request a token for allowing a second user (e.g. a recipient) of a second device to render services using the token and under restriction of the token use),
 receive approval from a supervising user for the token to be distributed (Palanisamy: pars 0035, 0046, the token service computer and the processing server computer are in communication with an authorizing entity (e.g. an access administrator] [i.e. supervising user], where the authorizing entity authorizes the token request, and  distribution and use of the generated token), and
distribute the token per the request of the first user based on the approval of the supervising user (Palanisamy: pars 0005-0006, 0042, 00056, resource provider computer delivers the generated/obtained token to the recipient); and
an IED resource in communication with the two-party token granting server via the communication network to grant access [ ] upon validation of the token (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, 0056, 0056-0057, based on the verification of the issued token, the second user (e.g. the recipient) is allowed to the specific resources that the token is issued upon first user request.)
Palanisamy teaches based on the verification of the issued token, the second user is allowed to the specific resources that the token is issued, as addressed above, but Palanisamy does not explicitly teach access privileges.
However, in an analogous art, Lee teaches  access privileges (Lee: pars 0024-0025, teaches a system and method for a role-based access control using predefined roles that define predefined access privileges to the token data of the group. What the user can do with the tokens within the groups depends on the access privileges, as specified by the token profile).
before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of Palanisamy for the benefit of providing a user with a means for using a predefined access privilege associated with user and user’s assigned roles, and controlling user access and user performed function based on the access privileges, as specified by the token profile Lee: pars 0023-0025). 
As to claim11, the combination of Palanisamy and Lee teaches the system of claim 10, 
Palanisamy and Lee  further teaches wherein the token granting server is configured to distribute the token per the request of the first user by transferring the token and removing the token from the token granting server (Palanisamy: pars 0006, 0024, 0070, resource provider computer stores the token, a token service computer can facilitate requesting, determining (e.g., generating) and/or issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers in a repository. Token may be automatically deleted from the resource provider computer to prevent future use of the token. Lee pars: 0083-0084, token and associated access permission can be modified. The token also can be suspended or revoked).
As to claim 12, the combination of Palanisamy and Lee teaches the system of claim 10, 
Palanisamy further teaches wherein the token is associated with a time window, and wherein the IED resource is configured to restrict the access privileges outside of the time window (Palanisamy: par 0026, 0051, token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiry date can be expressed as a time duration as measured from the time of issuance. A token is to be used during a specific time period).
As to claim 13, Palanisamy teaches a method for restricting access to an intelligent electronic device (IED) (Palanisamy: pars 0002, 0005-0007, a system and method  for allowing access to resource like secure data, goods and services using access token and authorization process), the method comprising:
communicating, by a communication network (Palanisamy: pars 0005-0007, 0024, 0042, the system comprises a processing server  or token service computer, in connection with a first device and second device over network connection);
receiving, by a two-party token granting server, a request from a first user, via a client device, for a token to be made available to a second user, wherein the token is associated with access [ ] an IED resource (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, a first user (e.g. a sender) from a first device request a token for allowing a second user (e.g. a recipient) of a second device to render services using the token and under restriction of the token use);
receiving, by a two-party token granting server, a request from the second user for the token (Palanisamy: pars 0058-0059, user of the second communication device [i.e. second user, recipient] provides a request to use the token stored at the resource provider));
providing, by the two-party token granting server, the second user with the token (Palanisamy: pars 0005-0006, 0042, 00056, resource provider computer delivers the generated/obtained token to the recipient (i.e. second user)); and
(Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, 0056, 0056-0057, based on the verification of the issued token, the second user (e.g. the recipient) is allowed to the specific resources that the token is issued upon first user request.)
Palanisamy teaches based on the verification of the issued token, the second user is allowed to the specific resources that the token is issued, as addressed above, but Palanisamy does not explicitly teach access privileges.
However, in an analogous art, Lee teaches  access privileges (Lee: pars 0024-0025, teaches a system and method for a role-based access control using predefined roles that define predefined access privileges to the token data of the group. What the user can do with the tokens within the groups depends on the access privileges, as specified by the token profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of Palanisamy for the benefit of providing a user with a means for using a predefined access privilege associated with user and user’s assigned roles, and controlling user access and user performed function based on the access privileges, as specified by the token profile (Lee: pars 0023-0025). 
As to claim 14, the combination of Palanisamy and Lee teaches the method of claim 13, 
(Lee pars: 0025, 0048, number of roles and the access privileges of each role may be predefined. A token database access manager assigns the token profiles to the user by storing a user-related entry for the user in the token database with the assigned token profiles).
As to claim 15, the combination of Palanisamy and Lee teaches the method of claim 13, 
Palanisamy further teaches further comprising determining, by the token granting server, that at least one of the user granting the token and the user receiving the token is an authorized user (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, 0046, 0058, 0079, a first user from a first device request a token for allowing a second user of a second device to render services using the token and under restriction of the token use. User is authenticated to perform function related with token generating and using).
As to claim 16, the combination of Palanisamy and Lee teaches the method of claim 13, 
Palanisamy further teaches further comprising generating, by the token granting server, the token and a signature associated with the token to facilitate validation of at least one of the token and the second user (Palanisamy: pars 0046, 0058, 0079, user is authenticated to perform function related with token generating and using).
As to claim 17, the combination of Palanisamy and Lee teaches the method of claim 13, 
(Palanisamy: pars 0006, 0024, 0070, token may be automatically deleted from the resource provider computer to prevent future use of the token. Lee pars: 0083-0084, token and associated access permission can be modified. The token also can be suspended or revoked).
As to claim 18, Palanisamy teaches a method of restricting electronic access to an intelligent electronic device (IED) resource in a power delivery system (Palanisamy: pars 0002, 0005-0007, a system and method  for allowing access to resource like secure data, goods and services using access token and authorization process), the method comprising:
communicating, by a communication network (Palanisamy: pars 0005-0007, 0024, 0042, the system comprises a processing server  or token service computer, in connection with a first device and second device over network connection);
receiving, by a two-party token granting server, a request from a first user, via a client device, for a token associated with access [ ] of an IED resource (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, a first user (e.g. a sender) from a first device request a token for allowing a second user (e.g. a recipient) of a second device to render services using the token and under restriction of the token use);
receiving, by the two-party token granting server, an approval from a supervising user for the token to be distributed (Palanisamy: pars 0035, 0046, the token service computer and the processing server computer are in communication with an authorizing entity (e.g. an access administrator] [i.e. supervising user], where the authorizing entity authorizes the token request, and distribution and use of the generated token);
(Palanisamy: pars 0005-0006, 0042, 00056, resource provider computer delivers the generated/obtained token to the recipient); and
granting, by the IED resource in communication with the token granting server via the communication network, access [ ] upon validation of the token (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, 0056, 0056-0057, based on the verification of the issued token, the second user (e.g. the recipient) is allowed to the specific resources that the token is issued upon first user request.)
Palanisamy teaches based on the verification of the issued token, the second user is allowed to the specific resources that the token is issued, as addressed above, but Palanisamy does not explicitly teach access privileges.
However, in an analogous art, Lee teaches  access privileges (Lee: pars 0024-0025, teaches a system and method for a role-based access control using predefined roles that define predefined access privileges to the token data of the group. What the user can do with the tokens within the groups depends on the access privileges, as specified by the token profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of Palanisamy for the benefit of providing a user with a means for using a predefined access privilege associated with user and user’s assigned roles, and controlling (Lee: pars 0023-0025). 
As to claim 19, the combination of Palanisamy and Lee teaches the method of claim 18, 
Palanisamy further teaches wherein the request from the first user for the token comprises a request from the token to be distributed to one of the first user and a second user (Palanisamy: pars 0002, 0005-0007, 0024, 0027, 0042, a first user request a token for allowing a second user to render services using the token and under restriction of the token use).
As to claim 20, the combination of Palanisamy and Lee teaches the method of claim 18, 
Palanisamy and Lee further teaches further comprising removing the token from the token granting server after distribution per the request of the first user (Palanisamy: pars 0006, 0024, 0070, token may be automatically deleted from the resource provider computer to prevent future use of the token. Lee pars: 0083-0084, token and associated access permission can be modified. The token also can be suspended or revoked).
As to claim 21, the combination of Palanisamy and Lee teaches the method of claim 18, 
Palanisamy further teaches further comprising disassociating the access privileges with the first user after a time period of granted access to the IED resource (Palanisamy: par 0026, 0051, token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiry date can be expressed as a time duration as measured from the time of issuance. A token is to be used during a specific time period).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439